DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US Patent Number 8020932).
Regarding claim 1, Yamada discloses a frame structure for a vehicle seat backrest, said frame structure comprising a centre frame (30) and a side frame (20), said centre frame and said side frame extending in a longitudinal (x), transversal (y) and vertical (z) direction, respectively, said longitudinal (x), transversal (y) and vertical (z) directions being perpendicular to each other and corresponding to a longitudinal, transversal and vertical direction, respectively, of a vehicle, said frame structure further comprising a lower connection (including 24, etc.) which is adapted to interconnect said centre frame 
Regarding claims 2 and 3, Yamada further discloses a cross member of said another one of said side frame and said centre frame to which it is adapted to be attached forms or comprises said female connection member (for instance, member 31 would be viewed as a cross member forming or comprising the female connection), said cross member extending in said transversal direction -2-Attorney Docket No.: P2420US00PATENT (y) and having at least a portion with a hollow cross section facing said male connection member, thereby forming or comprising said female connection member (see Figure 2 for instance), wherein said female connection member is a separate part with respect to said cross member and is adapted to fit into said cross member (e.g. 32 fit into 31), or an integrated part with respect to said cross member (the opening of 31).  
Regarding claim 4, Yamada further discloses said displacement restrictor comprises or consists of an inner end surface of said female connection member such that said inner end surface provides said stop for said male connection member when said male connection member is connected to said female 
Regarding claim 8, Yamada further discloses said male connection member comprises or consists of a protruding element, adapted to extend in said transversal direction (y) when attached (see figures).
Regarding claim 12, Yamada further discloses said centre frame of said frame structure comprises a first attachment (at 31) and a second attachment (at 34, 35) spaced apart in said transversal direction (y), said first attachment being adapted to be connected to said male connection member, wherein said first attachment and said second attachment are adapted to be connected to a vehicle body of a vehicle in use of the frame structure (they are connected as such at least indirectly).
  Regarding claim 13, Yamada further discloses said centre frame comprises a reinforcing member (37a, which could serve to reinforce the assembly) extending obliquely downwards from an upper side portion of said centre frame adjacent to an upper connection to a lower side portion of said centre frame (see figures).
Regarding claims 14 and 15, Yamada further discloses a vehicle comprising a vehicle seat backrest comprising the frame structure of claim 1 (the arrangement is in a backrest and a vehicle would at least be inherent based on the disclosure).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada.  Yamada discloses a structure as explained above but may not disclose the particular dimensions claimed.  While the device would seem to be in the range claimed, even if this were not the case, changes in size and shape require only routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the dimensions claimed based on normal variation to improve operation and safety for various users.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Nemoto (US Patent Number 5658048).  Yamada discloses a structure as explained above but does not disclose a seatbelt guide.  Nemoto discloses a related device including a side frame comprising a seatbelt guide installation portion arranged to an upper side portion of said side frame (see figures).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a seatbelt guide as taught by Nemoto in Yamada’s device because this could improve comfort and safety for various users.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Nemoto and further in view of Hammann et al. (US Patent Application Publication Number 2016/0185261).  Yamada, modified as described, discloses a structure as explained above but does not disclose an upper connection.  Hammann discloses a related device including an upper connection (at 8) which is adapted to interconnect a centre frame and a side frame, said upper connection being spaced apart from and located above a lower connection in a vertical direction (z).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an upper connection as taught by Hammann in Yamada’s device as previously modified because this could improve convenience and safety for various users.  Note that the combination would provide the .

Response to Arguments
Applicant's arguments filed 6 April 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues that Yamada does not disclose a male connection member adapted to be attached to a frame, Yamada does not disclose a cross member, Yamada does not disclose a stopping surface, Yamada does not disclose a reinforcing member, Yamada does not disclose a vehicle seat or backrest, the range of claim 5 is non-obvious, the combination of Yamada and Nemoto does not render claim 9 obvious, and that there is no motivation to make the combination applied to claims 10 and 11.
Regarding the male connection member, Yamada’s member 24 does in fact meet the limitations as set forth.  Initially, it is noted that the claim specifies a member “adapted to be attached” while Applicant appears to argue that Yamada’s member is not in fact attached (a different limitation).  Nevertheless Yamada’s member 24 is viewed as attached and/or adapted to be attached to both the side and center frames.  At the very least, member 22 is connected to frame 20 via member 21 and includes member 23, which is received by member 24, thus attaching member 24 to member 20.  That member 24 may be additionally attached to bracket 11 and/or may be attached to the frame in a manner different from the invention does not change the current rejection.

Regarding the stopping surface, Yamada discloses such at member 32 as set forth above.  The face of 32 would abut and/or act as a stop for member 24 at should portion 24b once assembled.  It is unclear how Applicant’s description of Figure 2 of Yamada is intended as evidence to the contrary.  Figure 2 shows an exploded view of the device with an inner diameter of member 32 small than an outer diameter of 24b.  While Applicant’s assertion that portion 24c would pass through member 32 appears correct, the entire member 24 would be incapable of “[protruding] straight through” because of the interaction of the stop surface and 24b.  
Regarding the reinforcing member, Yamada’s 37a is arranged as claimed and could serve to reinforce the assembly.  Applicant’s argument that is does not increase transversal stiffness is irrelevant as this language is not present in the claims.  
Regarding the vehicle and seat backrest, as set forth above, the arrangement is in a backrest and a vehicle would at least be inherent based on the disclosure (see the title “Vehicle Seat,” abstract “A vehicle seat is disclosed which comprises a seat cushion [and] first and second seat backs,” etc.).
Regarding the obviousness of the range of claim 5, Applicant appears to argue merely that claims 1 and 4 were not disclosed (which has been addressed above) before stating the “it is not obvious to arrange… a depth” as claimed without further evidence or support.  Accordingly, the rejection has been maintained.
Regarding the obviousness of claim 9, it is initially noted that Nemoto discloses a seatbelt guide installation portion arranged to an upper side portion of a side frame while Yamada discloses an upper 
Regarding the motivation for the combination of the rejection of claims 10 and 11, as set forth above, it would have been obvious to improve operation, convenience, and/or safety for various users.  Whether or not these particular desires were explicitly articulated by Yamada or Nemoto or whether or not they explicitly expressed an intention to alter transverse displacement or increase stiffness as argued by Applicant is immaterial to the rejection as set forth.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/               Primary Examiner, Art Unit 3636